Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This application is directed to a compound as depicted below, to compositions comprising it, and to methods of use of the compound and compositions to treat cystic fibrosis.

    PNG
    media_image1.png
    131
    477
    media_image1.png
    Greyscale


This compound is neither disclosed nor suggested in the prior art. It can be considered a dimer of   ivacaftor, below, which is a known and publicly available drug for cystic fibrosis. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, the specification states that the inventive compound does not metabolize to produce ivacaftor. Therefore, there is no inherent anticipation. The prior art does not disclose or suggest making a dimer of ivacaftor, nor does the prior art suggest otherwise incorporating a section of ivacaftor into another compound.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622